Title: To James Madison from Albert Gallatin, 12 June 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


12 June 1804, Treasury Department. “In answer to your letter of the 9th inst., I have the honour to inform you that I will remit four thousand five hundred pounds Sterling to Sir Francis Baring & Co. in London with instructions to hold the same subject to Mr Lear’s drafts. This sum will be independent of and in addition to the contingent credit of twenty two thousand five hundred Stg. already given to Mr Lear on that house.”
